Citation Nr: 1528728	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service in the U.S. Navy from February 1964 to October 1967 and from December 1967 to November 1971.  Thereafter, he also served in the U.S. Navy Reserve from August 1989 to October 2005 during such time he served on active duty from April 1995 to September 1995 and from February 2004 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2015.  A copy of the transcript of this hearing has been associated with the claims file.  Further, the Board notes that the record was held open for 60 days after the hearing for him to submit a private medical opinion.  To date, however, no additional evidence has been received from the Veteran except for what he submitted at the time of the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary for further development and consideration of all the evidence of record prior to a final decision being rendered on the present appeal.  

Initially, the Board notes that the record is replete with documented efforts by the RO to obtain the Veteran's service treatment records from his periods of active duty in 1995 and 2004.  In July 2009, a memorandum of a finding of unavailability for the service treatment records for these two periods of active duty was issued.  In a January 2008 statement from the Veteran regarding his service treatment records, he stated that he was not given physical examinations in 2004 either prior to deployment or upon returning from deployment.  He was only given a dental examination.  He did report, however, that a full examination was given to him in January 2005.  

After reviewing the record, the Board finds that the RO erred in determining that the Veteran's service treatment records from 2004 were not available as there are clearly service treatment records from 2004 and 2005 in the Veteran's claims file.  It appears that all available records were obtained in October 2005.  At that time, two responses were received in relation to a request for service treatment records.  These responses resulted in the RO receiving service treatment records from 1964 to 1971 and 2004 to 2005.  It appears that the RO failed to consider the 2004 to 2005 service treatment records when adjudicating this claim as these records were not identified as evidence on either the rating decision or the Statement of the Case.  Consequently, remand is warranted for the RO to consider all the relevant evidence of record, specifically the service treatment records from 2004 and 2005, in adjudicating the Veteran's claim.  

As for the 1995 service treatment records, if there were any, the Board finds that they are not relevant to the present claim as the Veteran has clearly related to claimed respiratory condition to the 2004 period of active duty.  Thus, no further efforts need to be taken to obtain those records.

The Veteran appeared and testified at a Travel Board hearing in March 2015.  At that time, he testified that he has multiple respiratory conditions that he relates to exposure to fumes and smoke in Iraq during his period of active duty service in 2004.  At the hearing, the Veteran denied having respiratory problems while in Iraq stating that he would have choking from the smoke and fumes but nothing for which he had to seek medical attention.  The Veteran and his representative submitted testimony that, since service, he has received treatment for pleural effusion, chronic obstructive pulmonary disease with acute bronchitis and asthma.  The Veteran reported that his treatment for his respiratory problems has been with private physicians although he does receive treatment at the VA Medical Center in Orlando, Florida.

With regard to the Veteran's claim of service in Iraq in 2004, the Board notes that the Veteran's DD 214 for that period of active duty does not specifically state he had foreign service or served in the Southwest Asia Theater of Operations for any period.  It does state that he participated in Operation Noble Eagle/Enduring Freedom/Iraqi Freedom from February 29, 2004 to November 28, 2004; however, this is the period he was actually on active duty and, therefore, such statement does not clearly indicate the Veteran had foreign service.  However, the Veteran's service treatment records contain a Post-Deployment Health Assessment dated October 25, 2004 on which the Veteran reported he was in the Southwest Asia theater from April 2, 2004 to November 24, 2004 and was in Iraq (Fallujah and Bagdad) and Kuwait (Camp Morreel) in support of Operation Iraqi Freedom.   In addition, his DD 214 for his 2004 period of active duty shows that he received the Global War on Terrorism Expeditionary Medal with Marine Corps Operations Insignia.  The Board notes that this medal is awarded for service generally in all foreign land, water and air spaces, specifically for service in areas of Southwest Asia to include Iraq and Kuwait.  Consequently, the Board finds that there is sufficient evidence to establish that the Veteran served in Southwest Asia, most likely Iraq, during his 2004 active duty.  Furthermore confirmation is not needed.

As to the Veteran's testimony of having multiple respiratory disorder since his 2004 service, a review of the available post-service medical evidence from both VA and the Veteran's treating private pulmonologist (from 2008 to 2009) show he is diagnosed to have asthma (cough variant asthma per the private pulmonologist's records).  No other diagnosis of a respiratory disorder is noted in these records.  However, at the March 2015 hearing, the Veteran submitted the report of a chest CT scan taken in August 2013 that demonstrated the presence of bibasilar subsegmental atelectasis, a tiny left-sided pleural effusion, and small caliber (2-3 mm) pulmonary nodules in the right base likely granuloma statistically.  

In addition, in a January 2010 lay statement, the Veteran's friend stated that he now has pulmonary fibrosis contracted directly from the burning pits of Iraq.  Now he is no longer able to walk up stairs without rest periods due to shortness of breath and his lips are blue most of the time indicating a lack of oxygen.  Furthermore, the Veteran's wife submitted a lay statement dated in March 2015 in which she relates that the Veteran's lung disease acquired in Iraq resulted in a partially collapsed lung and shortness of breath on exertion.  She stated that the Veteran cannot perform any activity which requires exertion and strength; he has frequent complaints of pain, dizziness and fatigue; and he has been declining cognitively especially in the past year.  She related that the Veteran has other issues but his lungs definitely restrict his ability to breathe and perform up to his prior ability.  

There is currently no medical evidence that the Veteran is diagnosed to have pulmonary fibrosis or a collapsed lung.  The August 2013 CT scan report, however, does appear to indicate the Veteran has a respiratory disorder beyond mere asthma.  The Veteran testified to having treatment with private medical providers; however, he did not provide sufficient records from these providers for determination of what current respiratory disorders he may have except for asthma.  Thus, on remand, these private treatment records should be obtained.  In addition, the Veteran has continued to be treated at the VA Medical Center in Orlando, Florida.  As the last VA treatment record in the claims file is from July 2010, the last five years of treatment records should be obtained as well.  Furthermore, the Board believes an examination is needed for the examiner to review the medical records and examine the Veteran and provide a medical opinion as to what respiratory disorder(s) the Veteran currently has or has had since he filed his claim in June 2009.

Furthermore, the Board notes that the available medical evidence shows the Veteran has significant coronary artery disease and suffered a myocardial infarction in 2007 and had nine stents placed.  He is service-connected for his coronary artery disease, which was rated as 60 percent disabling from February 9, 2009, until January 1, 2015, when it was reduced to 30 percent based on evidence that his condition had improved.  It is possible that the Veteran's coronary artery disease could be a significant contributor to his symptoms of shortness of breath, dizziness, pain, fatigue and cognitive decline reported by his wife.  As the symptoms reported could result from multiple medical conditions, a medical opinion is required to determine the exact etiology of the Veteran's symptoms.  38 C.F.R. § 3.159.  

Furthermore, the Veteran, his friend and his spouse have all related his current respiratory problems with his exposure to fumes and smoke in Iraq.  The medical opinion obtained on remand should also address whether there is a nexus between any current respiratory disorder(s) and the Veteran's service in Iraq in 2004.  To that end, the Board notes that the Post-Deployment Health Assessment shows the Veteran reported exposure to multiple environmental hazards while in Iraq.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's treatment records from the VA Medical Center in Orlando, Florida, from August 2010 to the present.

2.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain the treatment records from the private medical care providers who have treated him for his respiratory disorder(s) since July 2009 (treatment records from the Veteran's private pulmonologist from November 2008 through July 2009 are of record).  The Veteran should be advised that, in lieu of submitting a completed release form for each provider, he can submit these private medical treatment records to VA himself.  Take all appropriate action to obtain any identified records. 

3.  After completion of the forgoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed respiratory disorder(s).  The claims file and copies of all pertinent records must be provided to the examiner for review.

After examination and necessary diagnostic tests and/or studies have been conducted, the examiner should render a diagnosis of all respiratory disorders the Veteran has currently, as well as any respiratory disorder(s) the record shows he has had since he filed his claim in June 2009 even if it is currently resolved or not present on current examination.  The examiner should indicate whether each respiratory disorder identified is an acute or chronic condition.

Thereafter, the examiner should answer the following questions:  

(a) is it at least as likely as not (i.e., at least a 50 percent probability) that any chronic respiratory disorder identified is related to any disease or injury incurred during the Veteran's active duty from February to November of 2004, to include exposure to environmental hazards (specifically fumes and smoke) during the Veteran's service in Iraq from April to November of 2004.  

(b)  is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed chronic respiratory disorder was caused by his service-connected coronary artery disease? 

(c) Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed chronic respiratory disorder was aggravated by his service-connected coronary artery disease?

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of respiratory disorder present (i.e., a baseline) before the onset of the aggravation. 

The examiner must give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  After ensuring that all necessary development is complete and the VA examination report is adequate, the Veteran's claim should be readjudicated.  In readjudicating the claim, the Veteran's service treatment records from 2004 and 2005 must be taken into consideration.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

